DETAILED ACTION
This office action is in response to the application filed on 08/08/2019. Claims 1-21 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made of applicant's claim for foreign application number KR: 10-2018-0153716 filed on 12/03/2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/20/2019 and 06/18/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 and 7-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hall (US 2017/0350983).

Regarding claim 1, Hall discloses a light detection and ranging (LiDAR) device comprising: (Hall, paragraph 12 discloses a 3-D LIDAR system includes an array of light sources aligned in a plane. Each light source is associated with a different LIDAR measurement channel),
a scanning optical system comprising a plurality of light sources (Hall, paragraphs 12-13 discloses 3-D LIDAR system also includes a beam scanning device… array of light sources is two dimensional, and the two-dimensional field of measurement beams is swept over a range of the three dimensional environment under measurement),
and a beam steering device (Hall, paragraph 30 discloses the illumination light 162 is focused and projected toward a particular location in the surrounding environment by one or more beam shaping optical elements 163 and a beam scanning device 164 of LIDAR measurement system 100),
 	the scanning optical system being configured to scan an object with a plurality of irradiation beams projected from the plurality of light sources toward the object at a plurality of irradiation angles, respectively (Hall, paragraph 50 discloses the objects in the environment are interrogated by different beams of illumination light at different locations in the z-direction. In some embodiments, the reflected beams fan out over a range of angles that is less than 40 degrees measured in the y-z plane),
 a light detector comprising a plurality of pixel regions that are configured to separately detect the plurality of irradiation beams projected toward the object at the plurality of irradiation angles and reflected from the object (Hall, fig. 6, paragraphs 45 and 70 discloses LIDAR measurement device includes a light emitting element, a light detecting element…
a multiple pixel 3-D LIDAR system includes a plurality of integrated LIDAR measurement devices each emitting a pulsed beam of illumination light from the LIDAR device into the surrounding environment and measuring return light reflected from objects in the surrounding environment),
and a processor configured to control the scanning optical system and the light detector, and obtain information about the object based on the plurality of irradiation beams detected by the light detector (Hall, paragraph 72 discloses controller 132 performs preliminary signal processing steps on signals 148 and signals 143 include processed data that is further processed by one or more processors located on board the 3-D LIDAR system, or external to the 3-D LIDAR system to arrive at a measurement of distance; in addition abstract discloses a beam scanning device includes a scanning mirror rotated in an oscillatory manner about an axis of rotation by an actuator in accordance with command signals generated by a master controller; paragraph 43 discloses receiver IC 150 estimates the time of flight, TOF.sub.1, associated with return pulse 181B and the time of flight, TOF.sub.2, associated with return pulse 181C with reference to return pulse 181A).

	Regarding claim 2, Hall discloses the LiDAR device of claim 1, wherein an angle between the plurality of irradiation beams projected from the plurality of light sources toward the object is equal to or greater than an angle resolution of the light detector (Hall, paragraph 50 discloses the objects in the environment are interrogated by different beams of illumination light at different locations in the z-direction. In some embodiments, the reflected beams fan out over a range of angles that is less than 40 degrees measured in the y-z plane).

	Regarding claim 3, Hall discloses the LiDAR device of claim 1, wherein the plurality of pixel regions are provided in the light detector such that the plurality of irradiation beams that are projected onto the object at the plurality of irradiation angles and reflected from the object are incident on different pixel regions among the plurality of pixel regions (Hall, paragraph 30 discloses the illumination light 162 is focused and projected toward a particular location in the surrounding environment by one or more beam shaping optical elements 163 and a beam scanning device 164 of LIDAR measurement system 100… Hall, fig. 6, paragraphs 45 and 70 discloses LIDAR measurement device includes a light emitting element, a light detecting element… a multiple pixel 3-D LIDAR system includes a plurality of integrated LIDAR measurement devices each emitting a pulsed beam of illumination light from the LIDAR device into the surrounding environment and measuring return light reflected from objects in the surrounding environment).

	Regarding claim 4, Hall discloses the LiDAR device of claim 1, wherein an angle between the plurality of irradiation beams projected from the plurality of light sources toward the object is equal to or greater than 1 (Hall, paragraph 50 discloses the objects in the environment are interrogated by different beams of illumination light at different locations in the z-direction. In some embodiments, the reflected beams fan out over a range of angles that is less than 40 degrees measured in the y-z plane).

	Regarding claim 5, Hall discloses the LiDAR device of claim 1, wherein the plurality of light sources are configured to emit the plurality of irradiation beams toward the object simultaneously or within a predetermined period of time (Hall, paragraph 46 discloses any number of LIDAR measurement devices can be arranged to simultaneously emit any number of light beams from 3-D LIDAR system 100).

	Regarding claim 7, Hall discloses the LiDAR device of claim 1, wherein the processor is further configured to determine a distance to the object based on the plurality of irradiation angles and a time of flight of the plurality of irradiation beams reflected from the object and perform data processing to analyze a position of the object and a shape of the object (Hall, paragraph 3 discloses LIDAR systems employ pulses of light to measure distance to an object based on the time of flight (TOF) of each pulse of light paragraph 35 discloses receiver IC 150 includes timing circuitry and a time-to-digital converter that estimates the time of flight of the measurement pulse from illumination source 160, to a reflective object in the three dimensional environment, and back to the photodetector 170).

	Regarding claim 8, Hall discloses the LiDAR device of claim 1, wherein the processor is further configured to control the scanning optical system to scan the object by dividing a region of the object into a number of regions corresponding to a number of the plurality of light sources (Hall, paragraph 72 discloses controller 132 performs preliminary signal processing steps on signals 148 and signals 143 include processed data that is further processed by one or more processors located on board the 3-D LIDAR system, or external to the 3-D LIDAR system to arrive at a measurement of distance; in addition abstract discloses a beam scanning device includes a scanning mirror rotated in an oscillatory manner about an axis of rotation by an actuator in accordance with command signals generated by a master controller; paragraph 43 discloses receiver IC 150 estimates the time of flight, TOF.sub.1, associated with return pulse 181B and the time of flight, TOF.sub.2, associated with return pulse 181C with reference to return pulse 181A).

	Regarding claim 9, Hall discloses the LiDAR device of claim 1, wherein the processor is further configured to control the scanning optical system to select a number of the plurality of light sources and to scan the object based on the selected light sources (Hall, paragraph 72 discloses controller 132 performs preliminary signal processing steps on signals 148 and signals 143 include processed data that is further processed by one or more processors located on board the 3-D LIDAR system, or external to the 3-D LIDAR system to arrive at a measurement of distance; in addition abstract discloses a beam scanning device includes a scanning mirror rotated in an oscillatory manner about an axis of rotation by an actuator in accordance with command signals generated by a master controller; paragraph 43 discloses receiver IC 150 estimates the time of flight, TOF.sub.1, associated with return pulse 181B and the time of flight, TOF.sub.2, associated with return pulse 181C with reference to return pulse 181A).

	Regarding claim 10, Hall discloses the LiDAR device of claim 9, wherein the processor is further configured to set the number of light sources to be selected based on a reference period of time and an image resolution to process one image frame of the object  (Hall, paragraphs 9 and 72 discloses opto-mechanical design of LIDAR systems are desired, while maintaining high levels of imaging resolution and range… controller 132 performs preliminary signal processing steps on signals 148 and signals 143 include processed data that is further processed by one or more processors located on board the 3-D LIDAR system, or external to the 3-D LIDAR system to arrive at a measurement of distance; in addition abstract discloses a beam scanning device includes a scanning mirror rotated in an oscillatory manner about an axis of rotation by an actuator in accordance with command signals generated by a master controller; paragraph 43 discloses receiver IC 150 estimates the time of flight, TOF.sub.1, associated with return pulse 181B and the time of flight, TOF.sub.2, associated with return pulse 181C with reference to return pulse 181A).

	Regarding claim 11, Hall discloses the LiDAR device of claim 1, wherein the plurality of pixel regions comprise a plurality of light detection elements, respectively, and wherein each of the plurality of light detection elements comprise at least one of an avalanche photo diode and a single photon avalanche diode (Hall, paragraph 34 discloses photodetector 170 is an avalanche photodiode; in addition fig. 6, paragraphs 45 and 70 discloses LIDAR measurement device includes a light emitting element, a light detecting element… a multiple pixel 3-D LIDAR system includes a plurality of integrated LIDAR measurement devices each emitting a pulsed beam of illumination light from the LIDAR device into the surrounding environment and measuring return light reflected from objects in the surrounding environment),

	Regarding claim 12, Hall discloses the LiDAR device of claim 1, wherein the light detector comprises: a plurality of time counters configured to respectively measure times of flight of the plurality of irradiation beams detected by the plurality of pixel regions (Hall, paragraph 35 discloses receiver IC 150 includes timing circuitry and a time-to-digital converter that estimates the time of flight of the measurement pulse from illumination source 160, to a reflective object in the three dimensional environment, and back to the photodetector 170).

	Regarding claim 13, Hall discloses the LiDAR device of claim 12, wherein the light detector further comprises: a plurality of current-to-voltage conversion circuits configured to convert a plurality of currents respectively output from the plurality of pixel regions into a plurality of voltages (Hall, paragraph 65 discloses illumination driver 133 generates a pulse electrical current signal 145 in response to pulse firing signal 146. Pulsed light emitting device 134 generates pulsed light emission 136 in response to pulsed electrical current signal 145. The illumination light 136 is focused and projected onto a particular location in the surrounding environment by one or more optical elements of the LIDAR system),
 plurality of amplifiers configured to amplify the plurality of voltages respectively output from the plurality of current-to-voltage conversion circuits; and a plurality of peak detectors configured to respectively detect a plurality of peaks in a plurality of signals amplified by the plurality of amplifiers (Hall, paragraph 34 discloses photodetector 170 generates an output signal 173 that is amplified by an analog trans-impedance amplifier (TIA) 180. However, in general, the amplification of output signal 173 may include multiple, amplifier stages; in addition paragraph 35 discloses return signal receiver IC 150 is configured to digitize segments of the return signal 181 that include peak values (i.e., return pulses), and communicate signals 156 indicative of the digitized segments to master controller 190).

	Regarding claim 14, Hall discloses the LiDAR device of claim 1, wherein the beam steering device comprises a scanning mirror configured to adjust an irradiation angle of each of the plurality of irradiation beams projected from the plurality of light sources by mechanical rotation (Hall, paragraph 12 discloses The 3-D LIDAR system also includes a beam scanning device including a scanning mirror rotated in an oscillatory manner about an axis of rotation by an actuator in accordance with command signals generated by a master controller. Each beam reflects from the surface of the scanning mirror in a different direction. In this manner, the objects in the environment are interrogated by different beams of illumination light at different locations. The scanning mirror causes the illumination beams to sweep over a range of the three dimensional environment under measurement). 
	Regarding claim 15, Hall discloses the LiDAR device of claim 1, wherein the beam steering device comprises an optical phased array configured to adjust an irradiation angle of each of the plurality of irradiation beams projected from the plurality of light sources by phase control (Hall, paragraph 31 discloses beam scanning device 164 is a moveable mirror element that is rotated about an axis of rotation 167 by rotary actuator 165. Command signals 166 generated by master controller 190 are communicated from master controller 190 to rotary actuator 165. In response, rotary actuator 165 scans moveable mirror element 164 in accordance with a desired motion profile).

	Regarding claim 16, Hall discloses a method of driving a light detection and ranging (LiDAR) device, the method comprising: (Hall, paragraph 12 discloses a 3-D LIDAR system includes an array of light sources aligned in a plane. Each light source is associated with a different LIDAR measurement channel),
projecting a plurality of irradiation beams toward an object at a plurality of irradiation angles using a plurality of light sources, respectively (Hall, paragraph 50 discloses the objects in the environment are interrogated by different beams of illumination light at different locations in the z-direction. In some embodiments, the reflected beams fan out over a range of angles that is less than 40 degrees measured in the y-z plane),
 separately detecting the plurality of irradiation beams projected toward the object at the plurality of irradiation angles and reflected from the object (Hall, fig. 6, paragraphs 45 and 70 discloses LIDAR measurement device includes a light emitting element, a light detecting element…
a multiple pixel 3-D LIDAR system includes a plurality of integrated LIDAR measurement devices each emitting a pulsed beam of illumination light from the LIDAR device into the surrounding environment and measuring return light reflected from objects in the surrounding environment; paragraph 50 discloses the objects in the environment are interrogated by different beams of illumination light at different locations in the z-direction. In some embodiments, the reflected beams fan out over a range of angles that is less than 40 degrees measured in the y-z plane),
 and obtaining information about a position and a shape of the object based on the detection (Hall, paragraph 72 discloses controller 132 performs preliminary signal processing steps on signals 148 and signals 143 include processed data that is further processed by one or more processors located on board the 3-D LIDAR system, or external to the 3-D LIDAR system to arrive at a measurement of distance; in addition abstract discloses a beam scanning device includes a scanning mirror rotated in an oscillatory manner about an axis of rotation by an actuator in accordance with command signals generated by a master controller; paragraph 43 discloses receiver IC 150 estimates the time of flight, TOF.sub.1, associated with return pulse 181B and the time of flight, TOF.sub.2, associated with return pulse 181C with reference to return pulse 181A).

	Regarding claim 17, Hall discloses the method of claim 16, wherein an angle between the plurality of irradiation beams projected from the plurality of light sources toward the object is equal to or greater than an angle resolution of a light detector (Hall, paragraph 50 discloses the objects in the environment are interrogated by different beams of illumination light at different locations in the z-direction. In some embodiments, the reflected beams fan out over a range of angles that is less than 40 degrees measured in the y-z plane).

	Regarding claim 18, Hall discloses the method of claim 16, wherein the plurality of irradiation beams are projected by the plurality of light sources toward the object simultaneously or within a predetermined period of time (Hall, paragraph 46 discloses any number of LIDAR measurement devices can be arranged to simultaneously emit any number of light beams from 3-D LIDAR system 100).

	Regarding claim 19, Hall discloses the method of claim 16, further comprising setting the number of light sources from among the plurality of light sources to be used to project the plurality of irradiation beams toward the object  (Hall, paragraphs 9 and 72 discloses opto-mechanical design of LIDAR systems are desired, while maintaining high levels of imaging resolution and range… controller 132 performs preliminary signal processing steps on signals 148 and signals 143 include processed data that is further processed by one or more processors located on board the 3-D LIDAR system, or external to the 3-D LIDAR system to arrive at a measurement of distance; in addition abstract discloses a beam scanning device includes a scanning mirror rotated in an oscillatory manner about an axis of rotation by an actuator in accordance with command signals generated by a master controller; paragraph 43 discloses receiver IC 150 estimates the time of flight, TOF.sub.1, associated with return pulse 181B and the time of flight, TOF.sub.2, associated with return pulse 181C with reference to return pulse 181A).

	Regarding claim 20, Hall discloses the method of claim 19, wherein the number of light sources to be used is set based on a reference period of time and an image resolution to process one image frame of the object  (Hall, paragraphs 9 and 72 discloses opto-mechanical design of LIDAR systems are desired, while maintaining high levels of imaging resolution and range… controller 132 performs preliminary signal processing steps on signals 148 and signals 143 include processed data that is further processed by one or more processors located on board the 3-D LIDAR system, or external to the 3-D LIDAR system to arrive at a measurement of distance; in addition abstract discloses a beam scanning device includes a scanning mirror rotated in an oscillatory manner about an axis of rotation by an actuator in accordance with command signals generated by a master controller; paragraph 43 discloses receiver IC 150 estimates the time of flight, TOF.sub.1, associated with return pulse 181B and the time of flight, TOF.sub.2, associated with return pulse 181C with reference to return pulse 181A).

	Regarding claim 21, Hall discloses the LiDAR device of claim 1, wherein an image resolution of one image of the object is proportional to a number of the plurality of light sources  (Hall, paragraphs 9 and 72 discloses opto-mechanical design of LIDAR systems are desired, while maintaining high levels of imaging resolution and range… controller 132 performs preliminary signal processing steps on signals 148 and signals 143 include processed data that is further processed by one or more processors located on board the 3-D LIDAR system, or external to the 3-D LIDAR system to arrive at a measurement of distance; in addition abstract discloses a beam scanning device includes a scanning mirror rotated in an oscillatory manner about an axis of rotation by an actuator in accordance with command signals generated by a master controller; paragraph 43 discloses receiver IC 150 estimates the time of flight, TOF.sub.1, associated with return pulse 181B and the time of flight, TOF.sub.2, associated with return pulse 181C with reference to return pulse 181A).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hall (US 2017/0350983) in view of Haag (US 2021/0199776).

	Regarding claim 6, Hall discloses the features and elements of claim 5 as outlined above.
	Hall does not explicitly the following claim limitation: wherein the predetermined period of time is 1 μs or less.
	However, in the same field of endeavor Haag discloses more explicitly the following wherein the predetermined period of time is 1 μs or less (Haag, paragraph 22 discloses each section of the detector is activatable or irradiatable at least once within a runtime period corresponding to a range of the LIDAR device…  LIDAR ranges in the range of approximately 10-200 m, for example, a light running time of 0.7-1.3 μs is to be expected).
	It would have been obvious to one the ordinary skill in the art at the time of invention to modify the teachings of Hall with Haag to create the lidar system of Hall with a predetermined time period for exposure.
	The reasoning being is to provide, a LIDAR device which allows a runtime analysis with unconditional use of conventional CCD sensors (Haag, paragraph 5).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY T JEAN BAPTISTE whose telephone number is (571)272-6189. The examiner can normally be reached Monday-Friday 9-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY T JEAN BAPTISTE/Primary Examiner, Art Unit 2481